Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
	Claims 1, 3-7, and 22-23 are pending.
	Claims 1 and 3-4 are amended.
	Claim 2 is cancelled.
	Claims 22 and 23 are new.  
	Claims 1, 3-7, and 22-23 are examined on the merits. 

Response to Applicant Arguments – Specification 
	Applicant’s amendments and substitute specification filed 07/29/2021 overcome the objection of record.

Response to Arguments - 35 USC § 112
	Applicant’s amendments made 07/29/2021 overcome the rejections of record.  However, applicant’s amendments require new indefiniteness rejection.  


Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1, 3-7, and 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “program freezer” in claims 1 and 4 render the claims indefinite.  The term has no meaning in the art, the ordinary artisan would not understand the meaning of the phrase, and the specification provides no guidance on what the meaning of program freezer.  Therefore, the metes and bounds of the claim cannot be determined because the ordinary artisan would not know what was meant by using a program freezer in the freezing step.  Claims 1, 3-7, and 22-23 are rejected as depending on an indefinite claim and failing to clearly limit the scope of the claims.  

Response to Arguments - 35 USC § 101
	Applicant’s amendments filed 07/29/2021 overcame the rejection of record. 

Response to Arguments - 35 USC § 102
	Applicant’s amendments made 07/29/2021 overcame the rejections of record. 

Response to Arguments - 35 USC § 103
	Applicant’s amendments made 07/29/2021 overcame the rejections of record.  

Conclusion
	Claims 1, 3-7, and 22-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663